 
 
I 
112th CONGRESS
1st Session
H. R. 3512 
IN THE HOUSE OF REPRESENTATIVES 
 
November 29, 2011 
Mr. Nadler introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Abraham Lincoln Commemorative Coin Act to adjust how surcharges are distributed. 
 
 
1.Distribution of surchargesSection 7(b) of the Abraham Lincoln Commemorative Coin Act is amended by striking to the Abraham Lincoln Bicentennial Commission to further the work of the Commission and inserting the following: 
 
as follows: 
(1) The first $2,000,000, to the Abraham Lincoln Bicentennial foundation, to further its work. 
(2)Of any amounts above $2,000,000, equal amounts to the following: 
(A)Ford’s Theater, to maintain and preserve the building and its contents. 
(B)President Lincoln’s Cottage at the Soldiers’ Home, to maintain and preserve the building and its contents. 
(C)The Abraham Lincoln Presidential Library and Museum, for maintenance of the library and museum and their contents..  
 
